

115 HR 4062 IH: Digital Coast Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4062IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Ruppersberger (for himself, Mr. Young of Alaska, Ms. Esty of Connecticut, and Mr. Crist) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration, to establish a constituent-driven program to
			 provide a digital information platform capable of efficiently integrating
			 coastal data with decision-support tools, training, and best practices and
			 to support collection of priority coastal geospatial data to inform and
			 improve local, State, regional, and Federal capacities to manage the
			 coastal region, and for other purposes.
	
 1.Short titleThis Act may be cited as the Digital Coast Act. 2.FindingsCongress makes the following findings:
 (1)The Digital Coast is a model approach for effective Federal partnerships with State and local government, nongovernmental organizations, and the private sector.
 (2)Access to current, accurate, uniform, and standards-based geospatial information, tools, and training to characterize the United States coastal region is critical for public safety and for the environment, infrastructure, and economy of the United States.
 (3)More than half of all people of the United States (153,000,000) currently live on or near a coast and an additional 12,000,000 are expected in the next decade.
 (4)Coastal counties in the United States average 300 persons per square mile, compared with the national average of 98.
 (5)On a typical day, more than 1,540 permits for construction of single-family homes are issued in coastal counties, combined with other commercial, retail, and institutional construction to support this population.
 (6)Over half of the economic productivity of the United States is located within coastal regions. (7)Highly accurate, high-resolution remote sensing and other geospatial data play an increasingly important role in decision making and management of the coastal zone and economy, including for—
 (A)flood and coastal storm surge prediction; (B)hazard risk and vulnerability assessment;
 (C)emergency response and recovery planning; (D)community resilience to longer range coastal change;
 (E)local planning and permitting; (F)habitat and ecosystem health assessments; and
 (G)landscape change detection. 3.DefinitionsIn this Act:
 (1)Coastal regionThe term coastal region means the area of United States waters extending inland from the shoreline to include coastal watersheds and seaward to the territorial sea.
 (2)Coastal StateThe term coastal State has the meaning given the term coastal state in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453). (3)Federal Geographic Data CommitteeThe term Federal Geographic Data Committee means the interagency committee that promotes the coordinated development, use, sharing, and dissemination of geospatial data on a national basis.
 (4)Remote sensing and other geospatialThe term remote sensing and other geospatial means collecting, storing, retrieving, or disseminating graphical or digital data depicting natural or manmade physical features, phenomena, or boundaries of the Earth and any information related thereto, including surveys, maps, charts, satellite and airborne remote sensing data, images, LiDAR, and services performed by professionals such as surveyors, photogrammetrists, hydrographers, geodesists, cartographers, and other such services.
 (5)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.
			4.Establishment of the Digital Coast
			(a)Establishment
 (1)In generalThe Secretary shall establish a program for the provision of an enabling platform that integrates geospatial data, decision-support tools, training, and best practices to address coastal management issues and needs. Under the program, the Secretary shall strive to enhance resilient communities, ecosystem values, and coastal economic growth and development by helping communities address their issues, needs, and challenges through cost-effective and participatory solutions.
 (2)DesignationThe program established under paragraph (1) shall be known as the Digital Coast (in this section referred to as the program). (b)Program requirementsIn carrying out the program, the Secretary shall ensure that the program provides data integration, tool development, training, documentation, dissemination, and archive by—
 (1)making data and resulting integrated products developed under this section readily accessible via the Digital Coast Internet website of the National Oceanic and Atmospheric Administration, the GeoPlatform.gov and data.gov Internet websites, and such other information distribution technologies as the Secretary considers appropriate;
 (2)developing decision-support tools that use and display resulting integrated data and provide training on use of such tools;
 (3)documenting such data to Federal Geographic Data Committee standards; and (4)archiving all raw data acquired under this Act at the appropriate National Oceanic and Atmospheric Administration data center or such other Federal data center as the Secretary considers appropriate.
 (c)CoordinationThe Secretary shall coordinate the activities carried out under the program to optimize data collection, sharing and integration, and to minimize duplication by—
 (1)consulting with coastal managers and decision makers concerning coastal issues, and sharing information and best practices, as the Secretary considers appropriate, with—
 (A)coastal States; (B)local governments; and
 (C)representatives of academia, the private sector, and nongovernmental organizations; (2)consulting with other Federal agencies, including interagency committees, on relevant Federal activities, including activities carried out under the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601 et seq.), and the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892 et seq.);
 (3)participating, pursuant to section 216 of the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note), in the establishment of such standards and common protocols as the Secretary considers necessary to assure the interoperability of remote sensing and other geospatial data with all users of such information within—
 (A)the National Oceanic and Atmospheric Administration; (B)other Federal agencies;
 (C)State and local government; and (D)the private sector;
 (4)coordinating with, seeking assistance and cooperation of, and providing liaison to the Federal Geographic Data Committee pursuant to Office of Management and Budget Circular A–16 and Executive Order 12906 of April 11, 1994 (59 Fed. Reg. 17671), as amended by Executive Order 13286 of February 28, 2003 (68 Fed. Reg. 10619); and
 (5)developing and maintaining a best practices document that sets out the best practices used by the Secretary in carrying out the program and providing such document to the United States Geological Survey, the Corps of Engineers, and other relevant Federal agencies.
 (d)Filling needs and gapsIn carrying out the program, the Secretary shall— (1)maximize the use of remote sensing and other geospatial data collection activities conducted for other purposes and under other authorities;
 (2)focus on filling data needs and gaps for coastal management issues, including with respect to areas that, as of the date of the enactment of this Act, were underserved by coastal data and the areas of the Arctic that are under the jurisdiction of the United States;
 (3)pursuant to the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), support continued improvement in existing efforts to coordinate the acquisition and integration of key data sets needed for coastal management and other purposes, including—
 (A)coastal elevation data; (B)land use and land cover data;
 (C)socioeconomic and human use data; (D)critical infrastructure data;
 (E)structures data; (F)living resources and habitat data;
 (G)cadastral data; and (H)aerial imagery; and
 (4)integrate the priority supporting data set forth under paragraph (3) with other available data for the benefit of the broadest measure of coastal resource management constituents and applications.
				(e)Financial agreements and contracts
 (1)In generalIn carrying out the program, the Secretary— (A)may enter into financial agreements to carry out the program, including—
 (i)support to non-Federal entities that participate in implementing the program; and (ii)grants, cooperative agreements, interagency agreements, contracts, or any other agreement on a reimbursable or non-reimbursable basis, with other Federal, tribal, State, and local governmental and nongovernmental entities; and
 (B)may, to the maximum extent practicable, enter into such contracts with private sector entities for such products and services as the Secretary determines may be necessary to collect, process, and provide remote sensing and other geospatial data and products for purposes of the program.
					(2)Fees
 (A)Assessment and collectionThe Secretary may assess and collect fees for the conduct of any training, workshop, or conference that advances the purposes of the program.
 (B)AmountsThe amount of a fee under this paragraph may not exceed the sum of costs incurred, or expected to be incurred, by the Secretary as a direct result of the conduct of the training, workshop, or conference, including for subsistence expenses incidental to the training, workshop, or conference, as applicable.
 (C)Use of feesAmounts collected by the Secretary in the form of fees under this paragraph may be used to pay for— (i)the costs incurred for conducting an activity described in subparagraph (A); or
 (ii)the expenses described in subparagraph (B). (3)Survey and mappingContracts entered into under paragraph (1)(B) shall be considered surveying and mapping services as such term is used in and as such contracts are awarded by the Secretary in accordance with the selection procedures in chapter 11 of title 40, United States Code.
 (f)Ocean economyThe Secretary may establish publically available tools that track ocean and Great Lakes economy data for each coastal State.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $4,000,000 for each fiscal year 2018 through 2022 to carry out the program.
			